DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	In the response dated 4/4/22, Applicants elected maraviroc as the species. However, upon further review, all species have been examined.

B.	Claims 48-61 are the subject of this Office Action. 




2. Specification
A.	The objection to the specification has been withdrawn in view of Applicants’ amendment to properly identify trademarks/names.

B.	Regarding the tables on pages 53-54, it appears that the first two refer to AB and the fifth and sixth6 refer to ZH/JM. However, the third and fourth tables are not identified. They only state “Normals”. The remaining cells in those columns are blank, as is the first cell in the last column of the fourth table. Furthermore, there does not appear to be any info regarding LHI for ZH/JM in the fifth and sixth table.

C.	On page 52, a “)” is needed after “index”.



3. Claim Objections
A.	Both objections have been withdrawn in view of Applicants’ amendments.

B.	Claim 53 is objected to since it is believed “leronlimab” does not need to be capitalized.

4. Claim Rejections - 35 USC § 112(a) – scope of enablement
	Claims 48-59 remain rejected and new claims 60 and 61 are also rejected for the reasons of record on page 4 of the Office Action dated 11/12/21.
The issue, which focuses on the view that, even if Applicants were enabled for treating long-haul COVID, they would only be enabled for maraviroc. Applicants’ arguments regarding the use of other CCR5 antagonists have been considered and are deemed persuasive. However, it is unclear as to which signs/symptoms of long-haul COVID are treatable. Applicants, respectfully, only provided data on two patients. As discussed above under paragraph B of the section entitled “Specification”, the LHI data for ZH/JM is unclear, or missing. Therefore, there is only one patient, AB, which shows results. Regardless, long-haul COVID comprises numerous conditions and Applicants have not demonstrated which conditions are associated with/would respond to an inhibition of CCR5/CCL5 interaction. The only apparent discussion of any treatment results in the specification is a single paragraph on page 52.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	


5. Claim Rejections - 35 USC § 112(a) – written description
	Claim 48 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. The claim is drawn to administering a CCR5/CCL5 interaction inhibitor. However, no CCL5 inhibitors are taught. The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. Although these types of changes are routinely done in the art, the specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the nucleic acid or protein class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the recited CCR5 binders (i.e. CCR5/CCL5 interaction inhibitors which only bind CCR5), alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.


	
6. Claim Rejections - 35 USC § 112(b)
	The rejection has been withdrawn in view of Applicants’ amendments.
	


7. Claim Rejections - 35 USC § 102
	The rejection has been withdrawn in view of Applicants’ evidence of disqualification of the cited reference.



8. Conclusion
	No claim is allowable.
	

Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647